


116 S892 IS: Rosie the Riveter Congressional Gold Medal Act of 2019
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 892
IN THE SENATE OF THE UNITED STATES

March 27, 2019
Mr. Casey (for himself, Ms. Collins, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To award a Congressional Gold Medal, collectively, to the women in the United States who joined the workforce during World War II, providing the aircraft, vehicles, weaponry, ammunition, and other materials to win the war, that were referred to as Rosie the Riveter, in recognition of their contributions to the United States and the inspiration they have provided to ensuing generations.
 
 
1.Short titleThis Act may be cited as the Rosie the Riveter Congressional Gold Medal Act of 2019.  2.FindingsCongress finds the following: 
(1)Over 70 years ago there was a call to action, a demand for workers to fill the vacancies left by the men who went to fight in the war.  (2)More than 6,000,000 women answered the call then, entering the workforce during World War II and providing the equipment, weaponry, and ammunition to achieve final victory and end the war. 
(3)These women left their homes to work or volunteer full-time in factories, farms, shipyards, airplane factories, banks, and other institutions in support of the military overseas.  (4)They worked with the United Service Organizations and the American Red Cross, drove trucks, riveted airplane parts, collected critical materials, rolled bandages, and served on rationing boards. 
(5)Our Rosie the Riveter, the women who worked and sacrificed to strengthen this country during World War II, are among the greatest living heroines in the United States.  (6)These women persevered, despite often facing harassment from their male colleagues and disapproval from their male family members, and all the while continued to maintain their other jobs as caretakers of children and their households. 
(7)Minority women also overcame long-held policies of discrimination and made significant contributions to the war effort.  (8)Because of the Rosies, Federal, State, and local agencies coordinated with business owners to develop child care programs and other supports for working mothers. 
(9)The example that these women set during World War II continues to inspire us and blaze a path for the working women of today.  (10)Specifically, the images of Rosie the Riveter and the phrase We Can Do It continue to symbolize the empowerment of women today, representing patriotic women who want to serve and strengthen their country and to inspire young girls to become 21st Century Rosies by aspiring to and attaining positions of leadership in all walks of life in the United States. 
3.Definitions 
(a)Rosie the RiveterThe term Rosie the Riveter includes any female individual who held employment or volunteered in support of the war efforts during World War II.  (b)SecretaryThe term Secretary means the Secretary of the Treasury. 
4.Congressional Gold Medal 
(a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to Rosie the Riveter, collectively, in recognition of their contributions to the United States and the inspiration they have provided to ensuing generations.  (b)Design and strikingFor the purpose of the award referred to in subsection (a), the Secretary shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)National Museum of American History 
(1)In generalFollowing the award of the gold medal in honor of Rosie the Riveter, the gold medal shall be given to the National Museum of American History of the Smithsonian Institution, where it will be available for display as appropriate and made available for research.  (2)Sense of CongressIt is the sense of Congress that the National Museum of American History should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with Rosie the Riveter. 
5.Duplicate medals 
(a)In generalUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 4, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.  (b)ProceedsAmounts received from the sale of the duplicates under subsection (a) shall be deposited in the United States Mint Public Enterprise Fund established under section 5136 of title 31, United States Code. 
6.Status of medals 
(a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.  (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.

